— Action to recover money paid under a contract to build a milling machine. Judgment was rendered in favor of the defendant, on the merits, after trial by the court without a jury. Judgment and order denying plaintiff’s motion to amend the complaint to conform to the proof, unanimously affirmed, with costs. This court finds that title to the machine vested in respondent by force of the contract of May 23, 1936; and that while it appears that the respondent was thereafter willing to deliver the machine and drawings to the plaintiff’s assignor, it had the right to impose conditions of delivery. Present —■ Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.